UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TERRI R. PARRISH, : Case No. 3:17-cv-411
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This case is before the Court on the parties’ Joint Motion for an Award of
Attorney’s Fees under the Equal Access to Justice Act (““EAJA”), 28 U.S.C. § 2412.
(Doc. #15). Specifically, the parties stipulate to an award to Plaintiff of attorney fees
in the amount of $3,100.00, and no costs, in full satisfaction and settlement of any and
all claims Plaintiff may have under the EAJA in the above case. Prior to Plaintiff
filing an EAJA petition, the parties jointly reached a resolution to settle EAJA fees in
this case. Their Stipulation represents a compromise on disputed positions and is not
intended to set precedent for, or a representation of, any specific hourly rate or total
number of hours.

The award of attorney fees will satisfy all of Plaintiff's claims for fees, costs, and
expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff, and

not his attorney, can be offset to satisfy pre-existing debt that the litigant owes the
United States under Astrue v. Ratliff, 130 S.Ct. 2521, 560 U.S. 586 (2010).

After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the
award be made payable to Plaintiff's attorney pursuant to the EAJA assignment duly
signed by Plaintiff.

IT IS THEREFORE ORDERED THAT:

l. The Parties’ Joint Motion for an Award of Attorney’s Fees
under the Equal Access to Justice Act (Doc. #15) is accepted
and Defendant shall pay Plaintiff's attorney fees, costs, and
expenses in the total amount of $3,100.00;

2: Counsel for the parties shall verify, within thirty days of this
Decision and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment
signed by Plaintiff; and

By The case remains terminated on the docket of this Court.
IT IS SO ORDERED.
fa~t2Ay Ley ph

 

Walter H. Rice
United States District Judge
